Title: To Thomas Jefferson from James Fairlie, 17 May 1803
From: Fairlie, James
To: Jefferson, Thomas


          
            Sir/ 
            New York 17 May 1803
          
          Lieut: William Yates—of the Artillery is ordered by the War Department, to proceed to Tenessee with Captn: Izard’s company—
          Application has been made to the Secretary at War, to dispense with that order, on Accot of certain family circumstances, as well as the bad state of this young Gentleman’s Health.
          As the last hope on this Occasion Sir, I have presumed to request your interference in his favor—
          If it is impossible that the order can be countermanded in Season to reach Richmond, before the Company leaves that place, knowing as I do the impossibility of Mr. Yates’s being able to proceed on that Service—I must entreat that his Resignation, which is this day forwarded to the War Office may be accepted
          My extreem Solisitude on this occasion (which is of no common kind) in behalf of a Relation I hope Sir will be accepted by you as some appology for thus intruding on your time upon a Subject which you may deem of a trifling nature, but which is very Interest[ing] to me
          I am with the greatest Respe[ct] Sir your most Obedient Serv[ant]
          
            Ja: Fairlie
          
        